Oliver, Chief Judge:
The following appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties subject to the approval of the court:
That the merchandise covered by the appeals for reappraisement listed in Schedule “A” attached hereto and made a part hereof, consists of steel strap similar in all material respects to the merchandise which was the subject of Acme Steel Company v. United States, C.A.D. 841.
That the issues are similar in all material respects to the issues involved in said O.A.D. 841, and that the record therein may be incorporated herein.
That at the time of exportation the price at which such or similar merchandise was freely sold in the principal markets of Canada, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit price.
That the instant appeals are submitted for decision on the incorporated record and this stipulation.
Following the cited decision, I find the proper basis for appraisement of the merchandise in question, represented by the invoice items marked “A” and initialed “GTWA,” is export value, as defined in section 402(b), Tariff Act of 1930, as amended, and hold that such statutory value is the invoice unit price.
Judgment will be rendered accordingly.